Case: 3:19-cv-00978-jdp Document #: 71 Filed: 06/09/21 Page 1 of 2

USzTED BTrATES TorstercrT Courr
WESTERN Dzstérer OR yw yrscoDsxp)

b E€QuadE Eee Me board ;

PLAIMTIELE,
Vv, CASE 0, /97-C¥-973
Sanoeda Meaeote .
DE FEN DAAT.

 

NortcE OF APPEAL

Norce zs A£er sy Lexzogs ~Thar LeeQUARE
Aratyesy MebowWan, PlatnTZeE ZN THE ABOUE
PIANED CASE, HeeeBy APPEALS 72 7K UNrTED
Starés Coutr OF APPEacs Fok 7A SE UEAA
CxRwUstr-, LRN A Frowal suléMEnRr Or) NA |

aS. D0a/, OPecern ~The Crurd Acazon “Was
DzseMrs sED

THe Wrsrecer Cougr Soro Nor ADDLESS
AereataBrcery, ~TRus, Mebowdans ReQuesT s
CERTZLFICATE OF APpgAlABsircry BE

LSSuED FO FROCEED Fa USLA-7*4 CLR.
Case: 3:19-cv-00978-jdp Document #: 71 Filed: 06/09/21 Page 2 of 2

 

Dareo es 1" Day of Juve a9.

K ESPECT Aithy Su BuMr7D

 

Lée~€QuanE A. Mebodar
se 1909S /

ColuMBZA CoRR. ZwvsT.

P©.Box %eo

Porrabe, wr S390/
